Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 23 March 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 296 20 308 U1 (hereafter DE ‘308) in view of Guter (US 2015/0360302 A1).
Regarding claim 1, DE ‘308 discloses a drilling tool (figure 1) for drilling workpieces, which is rotatable about an axis of rotation in a direction of rotation during chip-removing machining, comprising: a tool tip (at 108) that narrows in a direction of advance along the axis of rotation, and a basic body 106, wherein the basic body has at least one main groove (two chip flutes for the two main cutting edges 108, not labeled, see figure 1) defining at least one helical depression (the twist drill flutes are spiral as required for a twist drill, see translation paragraphs [0009] and [0010]) with respect to 
DE ‘308 does not disclose the at least one helical depression defining a spiral angle decreasing between the first position and the second position in the direction opposite the direction of advance, or wherein the at least one main groove in each case realizes a secondary cutting edge which encloses the spiral angle with respect to an axis of rotation, which decreases in a course of the secondary cutting edge, contrary to the direction of advance, and which is in a range of between 43 degrees and 38 degrees.  
Guter teaches the use of a drilling tool 2 that comprises first cutting edges 46 and second cutting edges 34 that enclose a spiral angle which decreases in the course of the secondary cutting edge contrary to the direction of advance for the purpose of making the tool front sturdier in the region of the first cutting edge (from 80 degrees to 
Guter does not teach the angle range is between 43 degrees and 38 degrees.  However, it appears that the device of Guter would operate equally well within the claimed range of 43 degrees to 38 degrees since the front cutting portion of the drill would still retain the sturdiness provided by having the chip flute steeper at the front of the drill while still providing exit openings for the chips and coolant at the end of the flute that are optimized for a predetermined application (see paragraphs [0027] to [0029]).  Further applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the angle is “specifically preferably in angular range of from initially 43 degrees to 38 degrees”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drilling tool of DE ‘308 to have a spiral angle decrease to be within the range of 43 degrees to 38 degrees because it appears to be an arbitrary design consideration which fails to patentably distinguish over DE ‘308 in view of Guter.
Regarding claim 2, the modified invention of DE ‘308 wherein at least one of the main groove or the tool tip has at least one cutting edge 108.
Regarding claim 3, the modified invention of DE ‘308 wherein, in the second portion 114/112, the cross-sectional area of the core increases monotonically along the axis of rotation, contrary to the direction of advance (see figure 1).
Regarding claim 4, the modified invention of DE ‘308 wherein the second portion 114/112 has at least two successive sub-portions, which have an inclination in relation to the axis of rotation that decreases progressively along the axis of rotation, contrary to the direction of advance (see figure 1).
Regarding claim 5, the modified invention of DE ‘308 wherein, in the second portion 114/112, the increase in the cross-sectional area of the core lessens progressively contrary to the direction of advance (see figure 1).
Regarding claim 6, the modified invention of DE ‘308 wherein the second portion 114/112, contrary to the direction of advance, progressively approximates to a cross-sectional area of a rotational volume that is occupied by the rotating drilling tool (approaching d3 in figure 1).
Regarding claim 9, the modified invention of DE ‘308 wherein the tool tip tapers conically (see figure 1).
Regarding claim 10, the modified invention of DE ‘308 discloses wherein the at least one helical depression comprises two helical depressions (one for each of the two flutes as disclosed).
Regarding claim 11, the modified invention of DE ‘308 discloses wherein the at least one conveying helix comprises two conveying helices (as disclosed).
Regarding claim 12, the modified invention of DE ‘308 discloses wherein the second portion 114/112 has at least two successive sub-portions, which have an inclination in relation to the axis of rotation that decreases monotonically (see figure 1).
Regarding claim 13, the modified invention of DE ‘308 discloses wherein, in the second portion 114/112, the increase in the cross-sectional area of the core lessens monotonically (see figure 1).
Regarding claim 14, the modified invention of DE ‘308 discloses wherein the second portion 114/112, contrary to the direction of advance, monotonically approximates to the cross-sectional area of the rotational volume that is occupied by the rotating drilling tool (approaching d3 in figure 1).

Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that DE ‘308 shows grooves depicted as parallel slanted lines 112, and does not teach any depth or change of depth in the alleged grooves.  This is not persuasive because figure 1 of DE ‘308 shows that lines 112 are not parallel, and paragraph [0028] of the translation discusses the differences in depth of the grooves as a function of the diameter of the core diameter.
Applicant argues that DE ‘308 does not teach any helical angle or change of helical angle of the grooves.  This is not persuasive because DE ‘308 describes the grooves as being spiral (paragraphs [0009] and [0010]), and because Guter was relied upon to teach the change of helical angle of the grooves.
Applicant argues that Guter teaches that the angle of twist is larger near the shank and reduced near the tool front.  This is not persuasive because the angle values of Guter are measured differently from the instant application, as described in the rejection of claim 1.  As such, it can be seen that the angle values of Guter decrease when measured in the same way as the instant application.
Applicant argues that Guter does not teach a change in depth of the chip flutes.  This is not persuasive because Guter was not relied upon for this teaching.
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        31 March 2021